1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jacob LaCombe (Reg. No. 63036) and Changhoi Koo, Ph. D. on 03/08/2022.
The application has been amended as follows: 

1.	(Currently Amended) A first network entity in a wireless communication system, the first network entity comprising:
a processor configured to:
identify at least one set of bit strings to generate a ranging scrambled timestamp sequence (STS);
identify at least one initialization vector (IV) field corresponding to the at least one set of bit strings, wherein the at least one IV field comprises a 4-octet string; and
generate a ranging STS key and IV information element (RSKI IE) that includes (i) the at least one IV field to convey and align a seed that is used to generate the ranging STS and (ii) an IV counter field that includes a 4-octet string comprising information to set an IV counter; and


3.	(Canceled) 

8.	(Currently Amended) A second network entity in a wireless communication system, the second network entity comprising:
a transceiver configured to receive, from a first network entity, a ranging scrambled timestamp sequence (STS) key and initialization vector (IV) information element (RSKI IE) for updating a ranging STS; and
a processor operably connected to the transceiver, the processor configured to:
identify the RSKI IE including (i) at least one IV field to be used to convey and align a seed that is used to generate a ranging STS and (ii) an IV counter field that includes a 4-octet string comprising information to set an IV counter; 
identify the at least one IV field corresponding to at least one set of bit strings, wherein the at least one IV field comprises a 4-octet string; and
identify the at least one set of bit strings to identify the ranging STS.

10.	(Canceled) 

15.	(Currently Amended) A method of a first network entity in a wireless communication system, the method comprising:

identifying at least one initialization vector (IV) field corresponding to the at least one set of bit strings, wherein the at least one IV field comprises a 4-octet string; 
generating a ranging STS key and IV information element (RSKI IE) that includes (i) the at least one IV field to convey and align a seed that is used to generate the ranging STS and (ii) an IV counter field that includes a 4-octet string comprising information to set an IV counter; and
transmitting, to a second network entity, the generated RSKI IE for updating the ranging STS of the second network entity.

17.	(Canceled) 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-9, 11-16 and 18-20 are allowed.
Regarding claims 1, 8, 15, the closest prior arts, de Perthuis et al (20200228331), Hammerschmidt et al (20200014526), Leong et al (10944552),  MALIK et al (20170251449), and Lomayev et al (20180013480)  either alone or in combination fails to teach the features of “generate a ranging STS key and IV information element (RSKI IE) that includes (i) the at least one IV field to convey and align a seed that is used to generate the ranging STS and (ii) an IV counter field that includes a 4-octet string comprising information to set an IV counter”. Therefore, when taken as a whole 
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1, 8, 15 obvious, over any of the prior art of record, alone or in combination.
	Dependent claims 2, 4-7, 9, 11-14, 16 and 18-20 are either directly or indirectly dependent upon independent claims 1, therefore, are allowed in view of their dependence upon claims 1, 8 and 15.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAWAR IQBAL/Primary Examiner, Art Unit 2643